DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabkin et al US Patent 7,258,696 B2.
NOTE: The gridded diamond-shaped stent configuration (see Figs. 11c-11g) inherently has a compressed length larger that the length of the stent when is in the expanded configuration.
Rabkin et al discloses a stent device (90) capable for placement in the aorta of a patient, wherein a diameter of the stent device may be modified by translation of an end of the stent device to thereby alter a length thereof causing modification of the diameter of the stent device (see note above); and a deployment apparatus (50A) for housing the stent device and having a guide rod (3 or 4) passing through a center therethrough for deploying the stent device at an operational site, the deployment apparatus 
	Regarding claim 2, the examiner interpreted the opening of one of the diamond shaped end as the eyelet.  See Figs. 11b-11d.
	Regarding claim 4, the guide wire (1) extends through the guide rod (3 or 4) and through a bumper (2)(see Fig. 3).
	Regarding claims 5, 7, 8 and 11, see paragraphs 104 and 105 disclosing a graft material through the whole stent.
	Regarding claim 6, the examiner interpreted the support wire frame as one of the rings of the stent.
	Regarding claim 9, see Fig. 11h disclosing a wall (2a) of the bumper (2, second end) telescopically engaged with the prosthetic device.
	Regarding claim 12, see Figs. 11c-11d.
	Regarding claim 13, the Examiner interpreted the diamond-shaped configuration of the stent as defining a gridded pattern.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnault De La Menardiere et al US Patent Pub. 2007/0167955A1.
	A method comprising extending a stent device (120) engaged with a deployment apparatus (32) that includes a guide rod(42), wherein the deployment apparatus is configured for expanding and contracting the stent device; 

	wherein at least a portion of the stent device is uncovered to span one or more arteries fluidly coupled to the aorta (see Fig. 8C), 
	expanding a remainder of the stent device by translating the deployment apparatus to expand or retract the stent device to adjust its length, diameter and wall apposition to engage the remainder with the patient's aorta (see Figure 8G).
	Regarding claims 15-20, see Figures 8C-8G.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rabkin et al US Patent 7,258,696 B2.
	Rabkin et al discloses the invention substantially as claimed.  However, Rabkin et al does not disclose a stent-valve prosthesis.
	It would have been obvious to one ordinary skill in the art to use a stent-valve prosthesis instead of a plain stent.  It is well known in the art to use a stent-valve prosthesis for the purpose of delivering an artificial valve to the aorta or heart.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9/14/21